My delegation first wishes to congratulate Mr. Miroslav Lajčák upon his election as President of the General Assembly at its seventy-second session. We also congratulate the Republic of Slovakia and wish Mr. Lajčák the greatest success in this role. We also thank his predecessor, Mr. Peter Thomson, for his efforts and wise leadership in guiding the work of the General Assembly at its seventy-first session.
We wish to express our condolences to the victims of the natural disasters that have struck the United States of America, Mexico and other States in the Caribbean region.
The heroic Iraqi forces won a historic victory that put an end to the myth of the extremist-terrorist State in Mosul. Through their great sacrifices and with the assistance of brother countries, the valiant Iraqi forces recaptured the city of Mosul. The Iraqi Armed Forces are fighting several towns, including Tal Afar, which has just been liberated. They have also contributed, through all their branches, to shutting down all terrorist hotbeds in certain other Iraqi cities, such as Hawija.
I therefore wish today to congratulate our Armed Forces and our proud people who made many sacrifices. I hail all honourable members of the civilized world who supported Iraq and its brave forces in the fight against the terrorist bands from the Islamic State in Iraq and the Levant, also known as Da’esh. We scored a major victory without shirking our duty to protect civilians, who were used as human shields by terrorists, or failing to respect the unity, sovereignty and the territorial integrity of Iraq. All branches of the Iraqi Armed Forces, the Iraqi police, the Popular Mobilization Forces, the Peshmerga forces and other anti-terrorist forces contributed to this historic victory.
It is also a victory for the entire world. Even though the war had been raging in Iraq, it affected a vast number peaceful of citizens in some 120 other States. History teaches us that post-conflict periods can be even more challenging than wartime. Indeed, efforts to restore stability, undertake reconstruction and resurrect hope after the liberation of Iraqi cities, through great sacrifices on the humanitarian and development fronts and the environment, which deteriorated badly. Moreover, Da’esh also conducted environmental terrorism by setting fire to oil wells, destroying small dams and flooding agricultural lands. It has also destroyed our cultural heritage sites.
Today, Iraq is entering a new phase in its just fight against Da’esh bands to respond to the challenges of the post-Da’esh period, including the financial challenges of lower oil prices on international markets. We have developed a comprehensive vision for our future that is based on social, economic and security priorities that serve Iraq and its citizens. This vision comprises the following main axes.
First, we are restoring security, stability and basic services, allowing people to return to their homes and participate in the reconstruction of all that was destroyed by Da’esh, and caring for the families of the martyrs and victims who paid the ultimate price in defending our State. Also, we are caring for the victims of terrorism, rehabilitating societies so that no trace remains of Da’esh or the culture of hatred and violence, mobilizing all national efforts to achieve those national and humanitarian objectives.
Second, we are ensuring respect and peaceful coexistence among all members of society, regardless of religion, ideology or intellectual affiliation. We have fostered a spirit of confidence and mutual trust among our citizens and are protecting minorities and houses of worship of all religions, which is the basis for social reconciliation.
Third, we will prevent the return of the abnormal practices and phenomena that were present in Iraq before Da’esh took control of parts of the country, in particular, the sectarian and nationalist isolationism that were to detrimental to the best interests of the State. Such phenomena made it possible for Da’esh to take over cities and control governorates. We will appeal to the population’s spirit of citizenship and desire for unity and cooperation, so that neither Da’esh nor any other terrorist organization can return to Iraq by giving coverage or protection in the areas we have retaken.
Fourth, we believe that it is important to foster a spirit of good-neighbourliness based on the shared interests of all States and work according to our national will and independent decision-making. We will not give in to foreign pressure.
Fifth, we will keep arms exclusively in the hands of our national security forces, putting an end to all armed incidents and reviving the rule of law in all sectors of the State.
Sixth, we will continue our formidable fight against corruption in all of its forms and manifestations, because it is fertile ground for terrorism and crime.
Seventh, State institutions must be sheltered from political interference and favouritism in order to foster justice and equal opportunities and to attract highly specialized professionals into the public- sector workforce. Iraq is a united, independent and sovereign federal State. It is a State based on a federal Constitution adopted in 2005 by Iraqis from all components of society in a transparent and democratic referendum that enjoyed a high degree of participation. The Constitution respects all rights and obligations of all components of Iraqi society and reinforces the value of citizen participation in democratic political processes and effective political representation in all ministries and independent bodies. Attention has been paid to making it possible for all parties concerned to exercise their rights and responsibilities and participate in political, social, cultural and linguistic events — something that is lacking in many ethnically and religiously diversified states. The Government of Iraq continues to encourage cohesiveness among all members of society.
With regard to the relationship between the federal Government and the Regional Government of Kurdistan, the Government is promoting and will continue to promote constructive dialogue to resolve all outstanding issues with the Regional Government of Kurdistan, without preconditions. We have not accepted the unconstitutional decision adopted by the Iraqi Kurdistan region, nor will we abandon Iraq’s unity, which is guaranteed by the Constitution. The National Assembly and its representatives, in the interests of Iraq’s unity, voted to reject the so-called referendum. It mandated the national Iraqi Government to take measures to preserve the country’s unity and address the pending issue, based on Article 1 of the Constitution, which stipulates that the unity of Iraq is one and its sovereignty is indivisible. The Government, in conformity with its responsibilities, has asked the Supreme Court to issue an order rejecting the so-called referendum, which is supposed to be held in Kurdistan on 25 September. It is a violation of the Constitution, particularly with respect to the status of disputed regions characterized by multinationalism and a multi-religious frame of mind.
In the first three months of next year, Iraq will organize legislative and parliamentary elections. All political forces in the country have already begun to prepare for these elections. Through this democratic process, Iraq’s pluralist political system will be strengthened, thereby ensuring the political stability that will protect Iraq against future crises. These successes will also make it possible to consolidate economic progress and the implementation of the 2030 Agenda for Sustainable Development in the country.
With regard to our relations with the United Nations, we are working with all stakeholders to address pending issues in the Security Council, with a view to being released from the burden of commitments made by previous Iraqi Governments. We have done this gradually, duly respecting international obligations, so that Iraq can resume the status it had enjoyed before the adoption of resolution 661 (1990).
Iraq’s deeply held sense of responsibility has included respecting Security Council resolutions on it and on relations between Iraq and Kuwait. We have taken all of the necessary measures to implement resolution 1958 (2010) on the Oil-for-Food Programme. We still face the issue of Kuwait’s compensation. Negotiations with our Kuwaiti brothers have begun to settle the issue.
On 21 September, the Security Council adopted the historic resolution 2379 (2017) to collect evidence on the criminal activities perpetrated by Da’esh in Iraq and other States. This resolution establishes a joint investigative mechanism that will comprise judges, prosecutors and Iraqi’s criminal experts, working with international experts to collect, compile and preserve evidence against Da’esh in Iraq. We are doing our utmost to ensure that Da’esh is brought to justice for the crimes it committed in Iraq, especially genocide, war crimes and crimes against humanity. Resolution 2379 (2017) is based on the essential pillars of respect for Iraqi sovereignty and legal jurisdiction when it comes to the collection of evidence of crimes Da’esh has committed. We appeal to Member States to provide the necessary financial resources and other forms of support to the joint investigative team.
From this rostrum, Iraq calls for assistance from kindred nuclear-power countries to build a nuclear reactor for peaceful purposes in our country. Iraq wishes to acquire nuclear technology and relaunch various technological sectors on the basis of the right of States to develop nuclear power for peaceful purposes, in accordance with article IV of the Treaty on the Non-Proliferation of Nuclear Weapons, which provides that States, particularly developing countries, have the inalienable right to pursue research and develop and use nuclear energy for peaceful purposes without any discrimination whatsoever.
My country’s Government takes note of the threats to peace, security, stability and development throughout the world, which calls for a dialogue between the various cultures and civilizations. Events in a number of geographic regions reaffirm the importance of reinforcing the culture of peace and strengthening its place on the General Assembly’s agenda, especially since Member States have adopted Sustainable Development Goal 16, on peaceful and inclusive societies.
Peaceful coexistence among peoples and communities cannot take place without tolerance, because tolerance is the surest way of establishing modern communities, strengthening social linkages and enriching exchanges among various societies. We cannot dispute the fact that the best way of re-establishing lasting peace and tolerance and for strengthening sustainable development is by ensuring that there are equal chances for everybody and a fair distribution of national resources, without discriminating on the basis of race or religion.
Nor can we overlook the role of religious and social leaders to spread the culture of peace in our countries, for all religions call for peace and peaceful coexistence. In this regard, I would like to make reference to the role in Najaf of Mr. Al-Sistani, who contributed several times to putting an end to the divisions that had so severely affected Iraq.
The adoption of the Takfiri school programme and the dissemination of erroneous Takfiri fatwas through the social media led to extremist intellectual and ideological aberrations that facilitated terrorism in all its forms and manifestations. It imposed a set of mistaken ideas that threaten international peace and security and human civilization, hence the importance of working with UNESCO and other stakeholders to send a message that appropriate education is essential for spreading the values of tolerance and for rejecting extremism and violence.
The Government of Iraq has made security efforts to re-establish peace and security by adopting a project for national reconciliation in order to strengthen cohesion and unity among the Iraqi people, entrench the principles of national unity, and create the appropriate conditions for love and harmony among all components of Iraqi society, while deepening the spirit of citizenship for the sake of the country. Accordingly, all Iraqis have an equal footing in society, free from any discrimination whatsoever, with a view to strengthening the sense of national unity, responding to challenges and providing the Iraqi people with everything they need to achieve development and prosperity.
Our region has had to face great waves of displacement as a result of worsening crises that have led to the rapid deterioration of the humanitarian situation of the displaced. Host countries are no longer able to provide sufficient assistance on their own. The crisis has become even more complex in Iraq because of the increased number of displaced Iraqis who fled areas that had been under Da’esh control, which is an additional burden for the people of Iraq, who are already suffering from a financial crisis stemming from the drop in oil prices and the growth of military spending to counter terrorism.
We therefore reaffirm the importance of intensifying international efforts aimed at settling the issue of displaced people and provide the necessary financial resources, in order to alleviate the suffering of Iraqi displaced persons. We are undertaking ongoing efforts to strengthen our relations with Arab States and other States in the region, including Saudi Arabia, Kuwait, Jordan, Syria, Turkey and Iran. Once again, we reaffirm that an equitable, sustainable peace is the best strategic choice and that the peace process must be comprehensive.
Peace in our region is impossible without the complete withdrawal of Israel from occupied Palestinian Arab lands and the full establishment of a Palestinian State, with Jerusalem as its capital and within the pre-June 1967 borders. The Palestinian question is a priority for Iraq. We will therefore spare no effort in supporting the Palestinian people so that they can enjoy their legitimate right to establish a Palestinian State. We reject all international policies that run counter to the two-State solution or undermine initiatives that could resolve the question of Palestine.
With respect to the situation in Syria, our position has been clear since the crisis there began in 2011. Our position is based on a call for a political solution rather than a military one. We have adopted a policy of non-interference in the internal affairs of other States. Iraq supports efforts to find a peaceful solution to the crisis in Syria in order to protect our Syrian brothers and sisters and preserve the unity of Syrian territory. We have opted for a political solution that would settle all of the issues in the Middle East, including the issues of Yemen and Libya. The genocide of the suffering Rohingya people in Rakhine state in Myanmar, which has been perpetrated by the armed forces of that country, calls for a firm international humanitarian effort to meet the challenge of the scope of the human rights violations and other crimes, which have been described in the report of the United Nations High Commissioner for Human Rights.
We would like to thank all countries participating in the Global Coalition, especially the United States, the European Union and other countries outside the Coalition, for their efforts against terrorism and for their logistics and military support to Iraqi forces in the framework of respect for the sovereignty and territorial integrity of my country. We need help from the international community to rebuild the liberated areas as quickly as possible. As a result of the war on terrorism, other Iraqi governorates have faced the suspension of reconstruction projects and development opportunities. That needs to be included in the reconstruction campaign.
We see in the liberated cities many suffering women and children. We called on the international community to actively participate in the donor conference that will be organized in Kuwait early next year. We would like to thank Kuwait for all its efforts to support Iraq and to relieve the burden that the displaced have had to carry.
Furthermore, we attach great importance to freeing our society from the culture of hatred, murder and isolation disseminated by Da’esh. We are working to counter the effects of these practices. We need the international community, through our foreign partners, to assist us in form of consultation and financial investment. Once again, we call for partnerships with companies in our friendly countries in investing in the areas of the economy, energy, housing, transportation, health, and the building of hospitals and schools. We are providing a legislative environment conducive to attracting companies and investors.
I would like to express Iraq’s thanks to its armed forces for the sacrifices they have made. These armed forces have fought and continue to fight against Da’esh, whether they be forces of the Peshmerga, the army, the police or anti-terrorist forces. Indeed, Da’esh was unable to control the south of the country — it controlled only Mosul and Salah al-Din. However, the people of the south also participated in the struggle against Da’esh in Salah al-Din, Mosul, Anbar, Najaf and all other provinces, including Kirkuk and Diwaniyah. The people of the south of Iraq participated in that historic battle against terrorism, sacrificing their own lives.
I would like to express our thanks to the Iraqi people for that sacrifice. I am very grateful to all parties, including the Peshmerga, the popular mobilization forces and anti-terrorist forces. We hope that we will be able to achieve peace, security and prosperity, both economically and socially, for all States and peoples. We hope to obtain cooperation at all levels and in all sectors to achieve a world that is free of terrorism and corruption.